DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/15/2020 is acknowledged. Furthermore, based on the amendments to claims 20-22, Examiner agrees that the amended claims 20-22 correspond with the elected Invention I and will be rejoined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least 10% greater than V-latch performance…" in claim 12 is a relative term which renders the claim indefinite.  The term " at least 10% greater than V-latch performance…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to which aspects of v-latch performance the claim is referring to and does not take into consideration multiple other factors that may contribute to the difference in performance. Based on the specification provided by the Applicant, the existence of the plurality of source region segments and the plurality of body region segments inherently results in 
Claim 19 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (U.S. Publication No. 2017/0317207 A1)
	With respect to claim 1, Hsieh discloses an apparatus, comprising: a first trench [235] disposed in a semiconductor region and including a gate electrode [236]; a second trench [235] disposed in the semiconductor region; a mesa region [231] between [235] disposed between the first trench and the second trench; a plurality of source region segments [240] of a first conductivity type (n+) disposed in a side of the mesa region; and a plurality of body region segments [241] of a second conductivity type (p) disposed in the side of the mesa region, the plurality of body region segments defining an alternating pattern with the plurality of source region segments along the side of the mesa region (see Figure 2).
	With respect to claim 2, Hsieh discloses wherein each of the plurality of source region segments is separated from another of the plurality of source region segments by a body region segment from the plurality of body region segments (see Figure 2).
	With respect to claim 3, Hsieh discloses wherein each of the plurality of body region segments is connected to a channel region disposed between the first trench and the second trench (See Figure 2; n region of [231] below body region).
	With respect to claim 4, Hsieh discloses wherein the channel region is disposed below the plurality of body region segments (see Figure 2).
	With respect to claim 5, Hsieh discloses wherein the plurality of source region segments are a first plurality of source region segments, the side of the mesa region is a first side of the mesa region, the apparatus further comprising: a second plurality of source region segments [705] disposed on a second side of the mesa region opposite the first side of the mesa region (See Figure 17)
	With respect to claim 6, Hsieh discloses wherein the plurality of body region segments are a first plurality of body region segments, the plurality of source region segments are a first plurality of source region segments, the side of the mesa region is a first side of the mesa region, the apparatus further comprising: a second plurality of body region segments and a second plurality of body region segments disposed on a second side of the mesa region opposite the first side of the mesa region (See Figure 2, two [241] regions per mesa structure).
	With respect to claim 7, Hsieh discloses wherein the plurality of body region segments are a first plurality of body region segments, the plurality of source region segments are a first plurality of source region segments, the side of the mesa region is a first side of the mesa region, the apparatus further comprising: a second plurality of body region segments disposed on a second side of the mesa region opposite the first side of the mesa region, the second plurality of body region segments alternating with a second plurality of source region segments along the second side of the mesa region (see Figure 2 and Figure 17; second source regions between two second body regions).
	With respect to claim 8, Hsieh discloses wherein the plurality of body region segments are a first plurality of body region segments, the side of the mesa region is a 
	With respect to claim 9, Hsieh discloses wherein the mesa is aligned along a vertical axis, the vertical axis is aligned along a depth direction of the first trench and the second trench (See Figures 6 and 19).
	With respect to claim 10, Hsieh discloses a source conductor [245] in contact with the source region segments and defining an Ohmic contact (see ¶[0045]).
	With respect to claim 11, Hsieh discloses wherein the mesa region has a length aligned along a longitudinal axis orthogonal to a vertical axis along a height of the mesa region and orthogonal to a width of the mesa region, the side being on one side of the vertical axis (see Figure 2 and 6).
	With respect to claim 12, Hsieh wherein the apparatus has V-latch performance at least 10% greater than V-latch performance of a transistor implementation excluding the plurality of source region segments and the plurality of body region segments (as the plurality of source region segments and the plurality of body region segments exist, the functional increase in V-latch performance is considered inherent to their introduction to the device). 

	With respect to claim 14, Hsieh discloses apparatus, comprising: a first trench [235] disposed in a semiconductor region and including a gate electrode [236]; a second trench [235] disposed in the semiconductor region; a mesa region [231] between [235] disposed between the first trench and the second trench; a channel region bulk region of [231] disposed in the mesa region; a plurality of source region segments [240] of a first conductivity type on a first side of the mesa region; a plurality of body region segments [241] of a second conductivity type alternating with the plurality of source region segments on the first side of the mesa region (see Figure 2); and a continuous source region disposed on a second side of the mesa region, the continuous source region being disposed above the channel region and having a length greater than a length of a source region segment of the plurality of source region segments (See Figure 7; continuous region being the longer region of the rectangular source structure).
	With respect to claim 15, Hsieh discloses wherein each of the plurality of body region segments is connected to a channel region disposed between the first trench and the second trench (See Figure 2).
	With respect to claim 16, Hsieh discloses wherein each of the plurality of source region segments is connected, on the second side of the mesa region, with the continuous source region (See Figure 6-7).	With respect to claim 17, Hsieh discloses wherein each of the plurality of body region segments is in contact, on the second side of the mesa region, with the continuous source region (See Figure 2 and 7).
	With respect to claim 18, Hsieh discloses a source conductor [245] in contact with the source region segments; a drain conductor [233]; and a substrate [232] in contact with an epitaxial layer [231] (See ¶[0009]).
	With respect to claim 19, Hsieh discloses wherein the mesa region has a top surface disposed above a top surface of the electrode disposed in the first trench (See Figure 2).
	With respect to claim 20, Hsieh discloses an apparatus, comprising: a first trench [235] and a second trench [235] in a semiconductor region [231] with a mesa region defined between the first trench and the second trench a dielectric layer [237] along a sidewall of each of the first trench and the second trench; an electrode [236] disposed in each of the first trench and the second trench; forming a plurality of source region segments [240] of a first conductivity type disposed in at least a portion of a side of the mesa region; and a plurality of body region segments [241] of a second conductivity type disposed in the at least the side of the mesa region, the plurality of body region segments defining an alternating pattern with the plurality of source region segments along the side of the mesa region (See Figure 2 and 6)
	With respect to claim 21, Hsieh discloses a body contact enhancement [245] disposed along a portion of the mesa.
	With respect to claim 22, Hsieh discloses further comprising: the plurality of source region segments formed using a first mask, the plurality of body region .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (U.S. Publication No. 2018/0145137 A1) discloses trench gate MOSFET with source and body regions. 
Katou et al. (U.S. Publication No. 2017/0047316 A1) discloses trench gate MOSFET with source and body regions.
Inoue et al. (U.S. Publication No. 2017/0040423 A1) discloses trench gate MOSFET with source and body regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818